Citation Nr: 1614845	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to September 9, 2015, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic files.

In June 2013, July 2014, and November 2015, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for bilateral hearing loss prior to September 9, 2015, and an initial rating in excess of 30 percent thereafter.  A remand is necessary to ensure compliance with the Board's May 2014 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran has submitted a July 2013 New Sound Hearing Aid Center Audiogram.  It is not clear whether the Maryland CNC test was used in conducting this audiometric testing.  In its July 2014 and November 2015 remands, the Board remanded for clarification from New Sound, pursuant to Savage v. Shinseki, 24 Vet. App. 259 (2011).  The record does not show that the AOJ made any attempt to seek this clarification; for this reason, the claim must be remanded once again.

The Board notes that the Veteran also submitted a May 2011 Family Hearing Aid Center Audiogram.  It is also not clear whether the Maryland CNC test was used in conducting this audiometric testing.  A June 2014 VA memorandum notes that Family Hearing Aid Center went out of business, and those records are no longer available.  While the Board realizes the May 2011 Family Hearing Aid Center records cannot be obtained, the AOJ must still attempt to obtain clarification regarding the July 2013 New Sound Hearing Aid Center Audiogram.  

A significant disparity exists between VA and private examination results.  Given this disparity, if the AOJ obtains clarification regarding the use of the Maryland CNC test on the July 2013 New Sound Hearing Aid Center Audiogram, the AOJ should also obtain another addendum opinion from the most recent VA examiner to explain the difference in results, addressing any clarification obtained from New Sound Hearing Aid Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request clarification from New Sound Hearing Aid Center as to whether the speech recognition scores on the Veteran's July 2013 audiometric testing were determined using the Maryland CNC list or another list.  If the information requested above cannot be obtained, such should be noted in the record.

2.  If clarification is obtained, obtain another addendum opinion from the examiner who provided the January 2016 VA addendum opinion.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which explains the difference in results between the February 2012 and September 2015 VA examinations and the July 2013 private examination.  The examiner must specifically address any new information obtained from New Sound Hearing Aid Center regarding the use of the Maryland CNC list during the July 2013 private examination.

If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




